Matter of Javaughn V. (2017 NY Slip Op 09245)





Matter of Javaughn V.


2017 NY Slip Op 09245


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Acosta, P.J., Richter, Mazzarelli, Andrias, Gesmer, JJ.


5286

[*1]In re Javaughn V., A Person Alleged to be a Juvenile Delinquent, Appellant. 
Presentment Agency.


Larry S. Bachner, Jamaica, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Mackenzie Fillow of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about October 14, 2016, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the second degree, criminal possession of a weapon in the fourth degree and obstruction of governmental administration in the second degree, and imposed a nonsecure placement with the Administration for Children's Services for a period of 6 to 18 months, unanimously affirmed, without costs.
Appellant's legal insufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we conclude that the court's finding was based on legally sufficient evidence. We also conclude that it was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the court's determinations concerning credibility. Evidence credited by the court established all the elements of the offenses charged.
Appellant's argument for a dismissal in the interest of justice is without merit.
The disposition was a provident exercise of discretion that constituted the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), in light of appellant's history of escalating delinquency and failure to benefit from opportunities for rehabilitation.
Appellant's claim that the Family Court failed to conduct a proper dispositional hearing is also unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 28, 2017
CLERK